DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 08/09/2022. Claims 1-8 and 22-29 are pending in this Action. Claims 9-21 had been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Remark
In response filed 08/09/2022 claims 1-33, 22, and 28-29 have been amended, no claim has been cancelled, and no new claim has been added.
The applicant in the Remark mentioned paragraphs 130 and 174 of the US patent publication No 2020/0110732 as support for the amendments. However, the US patent publication No 2020/0110732 filed by Beaver with application No. 16/543,761 which is different from the instant application. The correct US patent publication No for the instant application is US 2020/0184275 A1.
The applicant’s interview summary is acknowledged by the Examiner.

Response to Arguments
Applicant's arguments with respect to 35 USC 101 rejections of newly amended claims 1 and 3 have been considered but they are not persuasive.
The applicant argues that amended claim 1 recites the limitation of emulating the user includes extrapolating the indication from the user to additional data to associate patterns of the additional data to the first group or the second group identified by the indication that cannot be performed in the human mind because such an operation based on specification (e.g. paragraphs 23-25) is performed by a processor and also the amount of data to be processed “may be overwhelmed for human being without the help of tools.” The applicant further argues that claim 3 is also cannot be performed in human mind because it is evident from the specification (e.g. paragraphs 27 and 170-180) that complexity of the clustering is such that it cannot be performed in the human mind.
The Examiner respectfully disagrees with the aforementioned applicant’s arguments.
First, the Examiner interprets the limitations of the claims based on broadest and reasonable interpretations in light of the specification (BRI) without importing limitations of the specification into the claims.
Secondly, the Examiner holds that based on BRI, the limitation of emulating the user includes extrapolating the indication from the user to additional data to associate patterns of the additional data to the first group or the second group identified by the indication, as recited in claim 1 could be preformed in the human mind because it is directed to evaluation and judgement activities. Said limitation points out “emulating the user” (which is mimicking a human activity) by extrapolating (e.g. extending) the association of new patterns of additional data to first or second group. Claim 1 clearly acknowledges that said limitation is emulation of a user’s activity that can be performed in the mind of the user. Furthermore, said limitation does not include any limitation that preclude it from performing in the human mind. 
Moreover, with respect to claims 1 and 3, the Examiner respectfully disagrees with the applicant’s assertion that it is evident from the specification (e.g. paragraphs 27 and 170-187) the overwhelming amount data and “complexity of clustering algorithms such that it cannot be performed in human mind.” 
First, the Examiner contends that claims 1 and 3 under BRI do not require processing of a very large amount of data or utilizing very complex “clustering algorithms.” Secondly, although the amount and complexity of data might prolong performing an operation on data, it does not prevent the operation (or an algorithm) from being performed in the human mind.
Additionally, the Examiner respectfully disagrees with the applicant’s allegation that the claimed invention improves functioning of a computer or technology. 
MPEP 2106.05(a) states:
           I.    IMPROVEMENTS TO COMPUTER FUNCTIONALITY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

            In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Examples that the courts have indicated may show an improvement in computer-functionality: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. A method of rendering a halftone digital image, Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 868-69, 97 USPQ2d 1274, 1380 (Fed. Cir. 2010); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. A memory system having programmable operational characteristics that are configurable based on the type of processor, which can be used with different types of processors without a tradeoff in processor performance, Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. Technical details as to how to transmit images over a cellular network or append classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (holding the claims ineligible because they fail to provide requisite technical details necessary to carry out the function); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vii. Particular structure of a server that stores organized digital images, TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747 (finding the use of a generic server insufficient to add inventive concepts to an abstract idea); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

viii. A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. 

The Examiner holds that the claimed features of claims 1 and 3 cannot improve function of a computer or other technological fields because said claimed features can be performed by the human mind utilizing a pen and paper.
In the instant case, the focus of claimed invention is to generate clusters utilizing data evaluation and emulating a user’s action. The additional claimed limitations such as a processor and/or memory (are merely generic computer components that are used as tool) and receiving and displaying data which are insignificant extra solution activities that do not impose any meaningful limits on practicing the abstract idea.
That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016).  The MPEP 20106(a)(I) points out “[i]t is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation.” Therefore, based on BRI, the claimed invention failed to prove that computer improve computer functionality.  Furthermore, the computer in the current claimed invention is only used as a tool to automate and increase the speed of analysis. 
In conclusion, the heart of the current invention is clustering and organizing data by comparing and manipulating the data, the claims are properly characterized as mental process, under step 2A, prong 1. The claims as whole are directed to abstract idea. Under Step 2A, prong 2, the limitations of claims 1and 3 fail to integrate the abstract idea into practical application because they do not improve functions of a computer or any other technological field. 
Therefore, rejection of claims 1-8 and 22-29 under 35 USC 101 as being directed to non-statutory subject matter of abstract idea under the 2019 PEG are maintained.
	Moreover,
The applicant’s arguments with respect to 35 USC 103 rejections of claims 1 and 3 that the new amendment would overcome the prior rejections have been considered but they are moot in view of new aground of rejections over the new references of Popovski et al., US 2011/0055174 and Faizakof et al., US 2015/0194149.
The new combination of Hsu, Carlsson, and Popovski with Faizkof discloses the limitations amended claims 1-2 and 28-29. See below for details.
The new combination of Fisher, Smith, Paparizos, Popovski, and Faizkof discloses the limitations amended claims 3-8 and 22-27. See below for details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-8 and 22-29 are directed to a computer-readable storage media (i.e. article of manufacture), a system, or a method which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1 and 28 are directed to an abstract idea without significantly more. The claim recites receiving data provisionally grouped into clusters of data and data could be terms related chats/calls, receiving indication from a user to that the portion of the representation belongs to a first group or a second group, and clustering the data based on extrapolating the indication associated with additional data to associated patterns of additional data with first or second group , determining if a size of a cluster exceed a threshold and return the cluster, mapping and replacing some terms with generalized terms. 
Aforementioned steps are related to evaluation and judgment that could be performed in the human mind using a pen and paper. For example, a person could receive a set of data (i.e. a set of numbers or names) already grouped into clusters on a piece paper. The paper could show a representation of data to the person. The person could indicate or determine using a pen that the portion of the representation belongs to a first group or a second group and cluster the set of data and extend/extrapolate the association of new patterns of additional data to first or second group, evaluate the size of a cluster and return/terminate the clustering if the size exceed a value, and replace some specific terms in the clusters with generalized/generic terms. The above claimed operations do not need a computer to be implemented.
Claims 3 and 22 recite receiving data, clustering data, identifying data that is not clustered, displaying/showing data that is not associated with a cluster along with a confidence, receiving indication from user that a first portion of data is not clustered is meaningful and a second portion that is superficial, associating weights to the first and second portions and re-clustering data, determining if a size of a cluster exceed a threshold and return the cluster, mapping and replacing some terms with generalized terms. 
As such, a person could receive data on a piece of paper, cluster it and determine the data that is not clustered. The person could identify a first portion and second portion of data that is not associate with a cluster and associate weights with first and second portions, and re-cluster the data. The person could further evaluate the size of a cluster and return/terminate the clustering of data if the size of a cluster exceeds a value, and replace some specific terms in the clusters with generalized or generic terms. 
As seen above, the steps of claims 1, 3, 22, and 28 could be performed on a piece of paper using a pen and/or in human mind that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG. The claims involve evaluation and judgements that are considered to be mental process. Thus, the claimed invention of claims 1 and 3 are directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. 
Claims 1, 3, 22, and 28 recite generic computer components (e.g. a “processor” and/or a “memory”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Moreover, the functions of receiving data through a network, displaying data in a user interface, and receiving data through the user interface could be interpreted as extra-solution activities of inputting, gathering and outputting data that do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 
Claims 1, 3, 22, and 22 recite generic computer components (e.g. a “processor” and/or a “memory”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Moreover, the functions of receiving data through a network, and displaying data in a user interface, and receiving data through the user interface could be interpreted as well-understood and generic computer activities of inputting, gathering and outputting data that do not impose any meaningful limits on practicing the abstract idea. Said functions are merely well-understood and routine activities that do not add to the abstract idea. See MPEP 2106.05(d)-(f).
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2, 4-8, 23-27, and 29,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The limitations of dependent claims for indication determination of data do not amount significantly to more than abstract idea.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al., US 2014/0207716 (Hsu, hereafter) in view of Carlsson et al., US 2013/0290332 (Carlsson, hereafter) further in view of Popovski et al., US 2011/0055174 (Popovski, hereafter) and further in view of Faizakof et al., US 2015/0194149 (Faizakof, hereafter).
Regarding claim 1,
Hsu discloses a computer-readable storage media storing computer-readable instructions that, when executed by a processor of a system, the system to: 
receive a set of data provisionally grouped into a plurality of clusters through a network, (See Hsu: at least Fig. 4-6, para 48-49, 51, 53, 56, and 61, initially clustering the input data); 
display a representation of a portion the provisionally grouped data in a user interface (See Hsu: at least Fig. 4-6, para 48, 49, 51, 53, 56, and 61, displaying data element(s) on a user interface for navigating and reviewing by a user); 
receive, through the user interface an indication from a user that the portion of the set of data belongs in a first group or an indication from the user that the portion of the set of data belongs in a second group (See Hsu: at least Fig. 4-6, para 48-49, 51, 53, 56, and 61, the user determines that some data elements belong to particular cluster based on a probability which is a recognition and understanding of the user); and 
cluster the set of data based at least in part by emulating the user based at least in part on the indication from the user  (See Hsu: at least para Fig. 4-6, 48- 49, 51, 53, 56, and 60-61, clustering the data based on training models emulating the user, the additional data would be clustered based on recognized patterns according by the trained model).  
Although, Hsu discloses receiving data for clustering, Hsu does not explicitly teach receiving contextual information; and clustering the set of data based the received contextual information.
On the other hand, Carlsson discloses receiving contextual information of data and clustering data utilizing the contextual information of the data (See Carlsson: at least para 13, 29-31, and 40-41). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Hsu with Carlsson’s teaching in order to receive contextual information; and cluster the set of data based at least in part by emulating the user based at least in part on the indication from the user and the received contextual information. The motivation for doing so would have been to improve organizing data by enabling the system to organize data into clusters based on contextual information such as geographical data.
The combination of Hsu and Carlsson discloses the limitations as stated above. However, it does not explicitly teach determining that a size of at least one cluster of the plurality of clusters exceeds a threshold; and returning the clustered set of data in response to the determination.
On the other hand, Popovski discloses when size of a cluster exceeds its maximum size (i.e. threshold), closing and returning the cluster (See Popovski: at least para 29). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Hsu and Carlsson with Popovski’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the method by keeping the size of the clusters within a limit and not allowing the cluster to over grow. 

The combination of Hsu, Carlsson, and Popovski discloses the limitations as stated above. However, it does not explicitly teach wherein the set of data comprises a plurality of terms from conversations from calls or chats; for each cluster of the plurality of clusters, mapping the terms of the plurality of terms in each cluster to a generalized term of the plurality of terms; and  FiledFebruary 13, 2020Page3 of 14for each for each cluster of the plurality of clusters, substituting the terms in the cluster in the received set of data with the generalized term.
On the other hand, Faizkof discloses data could comprise terms from calls or chats (See Faizkof: at least para 104 and 117). Faizkof further discloses mapping terms/phrases in clusters with generalized semantic terms/phrases and replacing the terms/phrase in clusters with generalized semantic terms/phrases (See Faizkof: at least para 115-19 and 89).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Hsu, Carlsson, and Popovski with Faizkof’s teaching in order to implement above function. The motivation for doing so would have been to assist users in utilizing generalized semantic groups of terms to increase the coverage of phrases used to categorize recorded or real-time interactions and to improve the efficiency of training models/systems by using generalized semantic groups of terms.
Regarding claim 2,
the combination of Hsu, Carlsson, and Popovski with Faizkof discloses the indication from a user comprise an indication that the portion of the data belongs in a subgroup of the first group or second group, the subgroup not the same as one of the clusters (See Carlsson: at least Fig. 4 groups and subgroups of data).
Regarding claims 28-29,
the scopes of the claims are substantially the same as claims 1-2, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2, 
respectively.

Claims 3-8 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al, US 2011/0295773 (Fisher, hereafter) in view of Smith et al., US 2013/0117268 (Smith, hereafter) further in view of Paparizos et al., US 2009/0327256 (Paparizos, hereafter) further in view of Popovski et al., US 2011/0055174 and further in view of Faizakof et al., US 2015/0194149 (Faizakof, hereafter).
Regarding claim 3,
Fisher discloses a computer-readable storage media storing computer-readable instructions that, when executed by a processor of a system, the system to: 
receive data through a network; cluster the data based at least in part on a clustering algorithm to create clustered data comprising data associated with a cluster of a plurality of clusters and data not associated with a cluster of the plurality of clusters (See Fisher: at least Fig. 9-10, para 4, 32-44, 79, and 82, clustering data that comprises data associated with a cluster and unassociated data with a cluster); 
identify the data not associated with a cluster of the plurality of clusters (See Fisher: at least Fig. 9-10, para 4, 32-44, 79, and 82).
Although, Fisher discloses identifying data not associated with a cluster of the plurality of clusters, however, it does not explicitly teach display, in a user interface, the data along with a confidence generated by the clustering algorithm that at least a portion of the data not associated with a cluster of the plurality of clusters should be associated with a cluster of the plurality of clusters in a user interface.
On the other hand, Smith disclose displaying data [that is not already associated with a class] along with a generated confidence measure generated by the classification component/program suggesting the confidence that the data should be associated with a class (See Smith: at least Fig. 2C, para 6 and 55-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Fisher with Smith’s teaching in order to display, in a user interface, the data not associated with a cluster of the plurality of clusters along with a confidence generated by the clustering algorithm that at least a portion of the data not associated with a cluster of the plurality of clusters should be associated with a cluster of the plurality of clusters in a user interface. The motivation for doing so would have been to assist the user with clustering data by providing a user with clustering suggestions for data along with confidence scores.
Furthermore, although the combination of Fisher and Smith discloses identifying the portions of data items (i.e. textual parts such as title, abstract, and/or title) and assigning weight to them, and clustering/re-clustering the data based on assigned weights (See Fisher: at least para 53-54, 57), it does not expressly teach receiving from a user indicating a  portion of the data not associated with a cluster, associate a first weight factor to the first portion and a second weight factor to the second portion based on the input from the user56Attorney Docket No. 10171-540US3.
On the other hand, Paparizos discloses identifying by a user important tokens (i.e. meaningful) and unimportant tokens of a data item and associating weights with the tokens (See Paparizos: at least para 37). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Fisher and Smith with Paparizos’s teaching in order to receive, through the user interface an input from a user indicating a first portion of the data not associated with a cluster, a second portion of the data not associated with a cluster, or a combination thereof; associate a first weight factor to the first portion and a second weight factor to the second portion based on the input from the user; and 56Attorney Docket No. 10171-540US3re-cluster the data based at least in part on the clustering algorithm, the first weight factor, and second weight factor with reasonable expectation of success. The motivation for doing so would have been to improve clustering of data that is not associated with a cluster by analyzing the data to determine whether the data could be associated with a cluster by determining the important/meaningful and unimportant portions of data. 
The combination of Fisher, Smith, and Paparizos discloses the limitations as stated above. However, it does not explicitly teach determining that a size of at least one cluster of the plurality of clusters exceeds a threshold; and returning the clustered set of data in response to the determination.
On the other hand, Popovski discloses when size of a cluster exceeds its maximum size (i.e. threshold), closing and returning the cluster (See Popovski: at least para 29). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Fisher, Smith, and Paparizos with Popovski’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the method by keeping the size of the clusters within a limit and not allowing the cluster to over grow. 
The combination of Fisher, Smith, Paparizos and Popovski discloses the limitations as stated above. However, it does not explicitly teach wherein the set of data comprises a plurality of terms from conversations from calls or chats; for each cluster of the plurality of clusters, mapping the terms of the plurality of terms in each cluster to a generalized term of the plurality of terms; and  FiledFebruary 13, 2020Page3 of 14for each for each cluster of the plurality of clusters, substituting the terms in the cluster in the received set of data with the generalized term.
On the other hand, Faizkof discloses data could comprise terms from calls or chats (See Faizkof: at least para 104 and 117). Faizkof further discloses mapping terms/phrases in clusters with generalized semantic terms/phrases and replacing the terms/phrase in clusters with generalized semantic terms/phrases (See Faizkof: at least para 115-19 and 89).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Fisher, Smith, Paparizos and Popovski with Faizkof’s teaching in order to implement above function. The motivation for doing so would have been to assist users in utilizing generalized semantic groups of terms to increase the coverage of phrases used to categorize recorded or real-time interactions and to improve the efficiency of training models/systems by using generalized semantic groups of terms.
Regarding claim 4, 
the combination of Fisher, Smith, Paparizos, Popovski, and Faizkof discloses wherein the first weight factor is greater than the second weight factor (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 5, 
the combination of Fisher, Smith, Paparizos, Popovski, and Faizkof discloses wherein the first weight factor is greater than the second weight factor, and the second weight factor is zero (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 6, 
the combination of Fisher, Smith, Paparizos, Popovski, and Faizkof discloses select the first portion, cross out the second portion, highlight the first portion, underline the first portion, check one or more boxes associated with the first portion, un-check one or more boxes associated with the first portion touching the first portion, speak the first portion, type the first portion, or a combination thereof  (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 7, 
the combination of Fisher, Smith, Paparizos, Popovski, and Faizkof discloses wherein the indication that the second portion is superficial comprises selecting the second portion, crossing out the second portion, highlighting the second portion, underlining the second portion, checking one or more boxes associated with the second portion, un-checking one or more boxes associated with the second portion touching the second portion, speaking the second portion, typing the second portion, or a combination thereof  (See Fisher: at least para 53-54, 57 and Paparizos: at least para 37).  
Regarding claim 8, 
the combination of Fisher, Smith, Paparizos, Popovski, and Faizkof discloses wherein the data comprises words, phrases, sentence fragments, sentences, documents, photos, images, DNA sequences, sounds, gestures, databases, language models, or combinations thereof (See Fisher: at least para 71 and Paparizos: at least para 37).  
Regarding claims 22-27,
the scopes of the claims are substantially the same as claims 3-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 3-8, respectively.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        09/02/2022